Devens, J.
In the allegation of the indictment, which charges the keeping by the defendant of the premises wherein the offence was alleged to have been committed, it is averred to have been a “ house, shop and place of public entertainment and refreshment; ” and in the second allegation, which charges that the defendant suffered certain persons on the Lord’s day to abide and remain in “ said house, shop and place of business drinking and spending their time idly,” the words “ of business ” are not inconsistent with the words “ of public entertainment and refreshment; ” they may therefore be rejected as surplusage, and there is still left a sufficient allegation that the defendant suffered persons so to abide and remain in the house, shop and place of public entertainment and refreshment before alleged to have been kept by him.
The negative allegation sufficiently states that the persons suffered thus to remain were neither travellers, strangers nor lodgers.
The locality of the “ house, shop and place ” was also sufficiently alleged. Commonwealth v. Lamb, 1 Gray, 493.

^Exceptions overruled.